Exhibit 10.1
Weatherford International Ltd.
Performance Unit Award Agreement
This Performance Unit Award Agreement (this “Agreement”) is made and entered
into by and between Weatherford International Ltd., a Swiss corporation (the
“Company”), and • (the “Holder”) as of this 15th February 2011, pursuant to the
Weatherford International Ltd. 2010 Omnibus Incentive Plan (the “Plan”), which
is incorporated by reference herein in its entirety.
Whereas, the Company desires to grant to the Holder Performance Unit Awards (the
“Units”) under the Plan, subject to the terms and conditions of this Agreement;
and
Whereas, the Holder desires to have the opportunity to hold the Units subject to
the terms and conditions of this Agreement;
Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.   Definitions. For purposes of this Agreement, “Forfeiture Restrictions”
shall mean any prohibitions and restrictions set forth herein or in the Plan
with respect to the sale or other disposition of the Units and the obligation to
forfeit such Units to the Company. Capitalized terms not otherwise defined in
this Agreement shall have the meanings given to such terms in the Plan.   2.  
Grant of Units. Effective as of the date of this Agreement, the Company grants
to the Holder • Units. Each Unit shall, upon vesting pursuant to Section 4 and
subject to the Performance Goal set out in Annex A to this Agreement, be
convertible into between 0.0 and 2.25 Shares (such amount being the “Performance
Multiplier”), depending on the level of achievement of the Performance Goal
during the period from January 1, 2011 through and including the date
immediately preceding the Vesting Date as defined in Section 4 (the “Performance
Period”). The Company and the Holder agree that this Agreement, together with
the Plan and any employment agreement between the Company and the Holder in
effect on the date hereof, as the same subsequently may be amended (the
“Employment Agreement”), sets forth the complete terms of the Award and that the
Award shall be subject to the terms of the Employment Agreement.   3.   Transfer
Restrictions. Except as specified herein or in the Plan, the Units may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of. Any such attempted sale, assignment, pledge,
exchange, hypothecation, transfer, encumbrance or disposition in violation of
this Agreement or the Plan shall be void, and the Company shall not be bound
thereby.   4.   Vesting or Forfeiture.

  (a)   Except as specified otherwise in this Section 4, the Units shall be
subject to Forfeiture Restrictions, which shall lapse on January 1, 2014 or such
earlier date as provided in clause (b) below (the “Vesting Date”).     (b)  
Notwithstanding the foregoing, if (i) the Holder’s employment or affiliation
relationship with the Company and its Affiliates is terminated prior to
January 1, 2014 (A) due to the death or Disability of the Holder, (B) by the
Holder for Good Reason (as defined below) or

          46974   1   2011 Performance Unit Award Agreement

 



--------------------------------------------------------------------------------



 



(C) by the Company for any reason other than Cause (as defined below) then, in
any such event, the Vesting Date shall be the date of termination of the
Holder’s employment or affiliation relationship, or (ii) there is a Change in
Control prior to January 1, 2014, then the Vesting Date shall be the date
immediately preceding such Change in Control. For purposes of this Agreement,
“Change in Control” means a change in the ownership of the Company, a change in
the effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as described in Section 409A.
For purposes of this Agreement, the terms “Good Reason” and “Cause” shall have
the meanings provided under the Holder’s Employment Agreement, if any, and in
the absence of an Employment Agreement, such terms shall be inapplicable for
purposes of this Agreement and any termination of the Holder’s employment other
than due to clause (i)(A) of this Section 4(b) shall be governed by Section 4(c)
of this Agreement.

  (c)   If the Holder’s employment or affiliation relationship with the Company
and its Affiliates terminates prior to the Vesting Date by the Holder for any
reason other than Good Reason or by the Company for Cause, then any Forfeiture
Restrictions that have not previously lapsed pursuant to the provisions of this
Section 4 shall not lapse, and any Units with respect to which the Forfeiture
Restrictions have not lapsed shall be forfeited to the Company on the date of
the termination of the Holder’s employment or affiliation relationship with the
Company and its Affiliates. In the event any Units are forfeited to the Company
pursuant to this Agreement, the Company will not be obligated to pay the Holder
any consideration whatsoever for the forfeited Units.

5.   No Dividend Equivalents. If during the period the Holder holds any Units
awarded hereby the Company pays a dividend in cash, Shares or otherwise with
respect to the outstanding shares of Company’s registered shares, par value CHF
1.16 per share (the “Shares”), the Holder shall receive no dividend equivalent
payment with respect to the Holder’s Units.   6.   Delivery of Shares. Upon the
date of lapse of the Forfeiture Restrictions under Section 4, the Company shall
deliver or cause to be delivered a number of Shares equal to the number of Units
with respect to which the Forfeiture Restrictions have lapsed multiplied by the
applicable Performance Multiplier (subject to the satisfaction by the Holder of
any liability arising under Section 8 of this Agreement) rounded to the nearest
whole number; provided that if the Performance Multiplier is 0.0, then the Units
shall be deemed forfeited on the date of lapse of the Forfeiture Restrictions.  
7.   Capital Adjustments and Reorganizations. The existence of the Units shall
not affect in any way the right or power of the Company or its shareholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business, or any
acquisition, merger, amalgamation or consolidation of the Company, or any issue
of bonds, debentures, preferred or prior preference shares ahead of or affecting
the Shares or the rights thereof, or the winding up, dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise, including a Corporate Change (as defined in the Plan).  
8.   Responsibility for Taxes & Withholding. Regardless of any action the
Company or any of its Affiliates takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to the Holder’s participation in the Plan and legally applicable to the
Holder (“Tax-Related Items”), the Holder acknowledges that the ultimate
liability for all Tax-Related Items, unless otherwise agreed in a separate
undertaking, is and

          46974   2   2011 Performance Unit Award Agreement

 



--------------------------------------------------------------------------------



 



remains the Holder’s responsibility and may exceed the amount actually withheld
by the Company or any of its Affiliates. The Holder further acknowledges that
the Company and/or its Affiliates (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
to the Units, including, but not limited to, the grant of the Units, the lapse
of the Forfeiture Restrictions, the delivery of Shares, the subsequent sale of
Shares acquired pursuant to such delivery and the receipt of any dividends
and/or dividend equivalents; and (2) do not commit to and are under no
obligation as a result of this Agreement to structure the terms of any award to
reduce or eliminate Holder’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Holder becomes subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable event, the Holder acknowledges that Company and/or its Affiliates may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Holder will pay or make adequate arrangements satisfactory to the Company and/or
its Affiliates to satisfy all Tax-Related Items. In this regard, the Holder
authorizes the Company and/or its Affiliates, or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:

  (a)   withholding from the Holder’s wages or other cash compensation paid to
the Holder by the Company and/or its Affiliates; or     (b)   withholding from
proceeds of the Shares acquired following the lapse of the Forfeiture
Restrictions either through a voluntary sale or through a mandatory sale
arranged by the Company (on Holder’s behalf pursuant to this authorization); or
    (c)   withholding in Shares to be delivered upon the lapse of the Forfeiture
Restrictions.

To avoid negative accounting treatment, the Company and/or its Affiliates may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Holder is deemed to have been issued the full number of Shares
attributable to the awarded Units, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Holder’s participation in the Plan. The Holder shall pay to
the Company and/or its Affiliates any amount of Tax-Related Items that the
Company and/or its Affiliates may be required to withhold or account for as a
result of the Holder’s participation in the Plan that cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if the Holder fails to comply with
the Holder’s obligations in connection with the Tax-Related Items. For the
avoidance of doubt, this Section 8 shall not be construed to augment, reduce or
eliminate any separate benefits (including ex-patriot tax benefits) otherwise
provided to Holder.

9.   Employment or Affiliation Relationship. For purposes of this Agreement, the
Holder shall be considered to be in the employment of, or affiliated with, the
Company or its Affiliates as long as the Holder has an employment or affiliation
relationship with the Company or its Affiliates. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment or affiliation relationship, and the cause of such termination, under
the Plan and the Committee’s determination shall be final and binding on all
persons.

          46974   3   2011 Performance Unit Award Agreement

 



--------------------------------------------------------------------------------



 



10.   Voting and Other Rights. The Holder shall have no rights as a shareholder
of the Company in respect of the Units, including the right to vote and to
receive dividends and other distributions, until delivery of certificates
representing Shares in satisfaction of such Units.   11.   Not an Employment or
Affiliation Agreement. This Agreement is not an employment or affiliation
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Holder and the Company or any
of its Affiliates or guarantee the right to remain employed by or affiliated
with the Company or any of its Affiliates for any specified term.   12.   Data
Privacy. By signing below, the Holder voluntarily acknowledges and consents to
the collection, use, processing and transfer of personal data as described in
this Section. The Holder is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect the Holder’s ability to participate in the Plan. The Company
and its Affiliates hold certain personal information about the Holder, including
the Holder’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company and details
of all Units or any other entitlement to shares of stock awarded, cancelled,
purchased, vested, unvested or outstanding in the Holder’s favor, for the
purpose of managing and administering the Plan (“Data”). The Company and its
Affiliates will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Holder’s participation in
the Plan, and the Company and its Affiliates may each further transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. These recipients may be located in the European
Economic Area or elsewhere throughout the world in countries that may not
provide an equivalent level of data protection to the laws in the Holder’s home
country, such as the United States. The Holder authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Holder’s participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan and the subsequent holding of Shares on the
Holder’s behalf by a broker or other third party with whom the Holder may elect
to deposit any Shares acquired pursuant to the Plan. The Holder may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect the Holder’s ability to participate in the Plan.   13.  
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated below on the execution page of this Agreement, and to the
Holder at the Holder’s address indicated in the Company’s register of Plan
participants, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given when received, if sent by
facsimile (confirmation of such receipt by confirmed facsimile transmission
being deemed receipt of communications sent by facsimile means); and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.  
14.   Amendment and Waiver. This Agreement may be amended from time to time by
the Committee in its discretion in any manner that it deems appropriate and that
is consistent with the terms of the Plan. However, no such amendment shall
adversely affect in a material manner any right of the Holder without his/her
written consent. Only a written instrument executed and

          46974   4   2011 Performance Unit Award Agreement

 



--------------------------------------------------------------------------------



 



delivered by the party waiving compliance hereof shall make any waiver of the
terms or conditions effective. Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized executive officer
of the Company other than the Holder. The failure of any party at any time or
times to require performance of any provisions hereof shall in no manner affect
the right to enforce the same. No waiver by any party of any term or condition,
or the breach of any term or condition contained in this Agreement, in one or
more instances, shall be construed as a continuing waiver of any such condition
or breach, a waiver of any other condition, or the breach of any other term or
condition.

15.   Governing Law and Severability. This Agreement shall be governed by the
laws of Switzerland without regard to its conflicts of law provisions. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.   16.
  Successors and Assigns. Subject to the limitations which this Agreement and
the Plan impose upon the transferability of the Units, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Holder, his permitted assigns and, upon the
Holder’s death, the Holder’s estate and beneficiaries thereof (whether by will
or the laws of descent and distribution), executors, administrators, agents, and
legal and personal representatives.   17.   Electronic Delivery and Execution.
The Holder hereby consents and agrees to electronic delivery of any documents
that the Company may elect to deliver (including, but not limited to, plan
documents, prospectus and prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other Award made or
offered under the Plan. The Holder understands that, unless revoked by the
Holder by giving written notice to the Company pursuant to the Plan, this
consent will be effective for the duration of the Agreement. The Holder also
understands that he or she will have the right at any time to request that the
Company deliver written copies of any and all materials referred to above. The
Holder hereby consents to any and all procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents that the Company may elect to deliver, and agree that his or
her electronic signature is the same as, and will have the same force and effect
as, his or her manual signature. The Holder consents and agrees that any such
procedures and delivery may be affected by a third party engaged by the Company
to provide administrative services related to the Plan.   18.   Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be an original for all purposes but all of which taken together shall constitute
but one and the same instrument.   19.   Acknowledgements. The Holder
acknowledges and agrees to the following:

  (a)   The Plan is discretionary in nature and the Committee may amend,
suspend, or terminate it at any time.     (b)   The grant of the Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Units, or benefits in lieu of the Units even if the
Units have been granted repeatedly in the past.     (c)   The Holder’s
participation in the Plan is voluntary.

          46974   5   2011 Performance Unit Award Agreement

 



--------------------------------------------------------------------------------



 



  (d)   The value of the Units is an extraordinary item of compensation, which
is outside the scope of the Holder’s employment contract (if any), except as may
otherwise be explicitly provided in the Holder’s employment contract (if any).  
  (e)   The Units are not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits.     (f)   The future value
of the Shares is unknown and cannot be predicted with certainty.     (g)   No
claim or entitlement to compensation or damages arises from the forfeiture of
the award, termination of the Plan, or diminution in value of the Units or
Shares and the Holder irrevocably releases the Company and its Affiliates from
any such claim that may arise.     (h)   Nothing in this Agreement or the Plan
shall confer upon the Holder any right to continue to be employed by the Company
or any Affiliate or shall interfere with or restrict in any way the rights of
the Company or the Affiliate, which are hereby expressly reserved, to terminate
the employment of the Holder under applicable law.     (i)   The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Holder’s participation in the Plan, or the
Holder’s acquisition or sale of the underlying Shares. The Holder is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.     (j)   The Company reserves the right to impose other
requirements on participation in the Plan, on the Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan, and to require the Holders to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.     (k)   Even
after vesting, of the Units and issuance of related Shares, the Holder may be
required to return the benefits of the Award to the Company pursuant to a
“clawback” policy instituted by the Company from time to time that is generally
applicable to officers and directors and instituted in accordance with
applicable legislation and stock exchange rules, if it is subsequently
determined in accordance with that policy that the wrong Applicable Multiplier
was used in vesting the Units.

20.   Section 409A.

  (a)   The delivery of the Holder’s Shares as described in Section 6 shall be
made in accordance with such Section, provided that with respect to delivery due
to termination of employment for reasons other than death, the delivery at such
time can be characterized as a “short-term deferral” for purposes of
Section 409A or as otherwise exempt from the provisions of Section 409A, or if
any portion of the delivery cannot be so characterized, and the Holder is a
“specified employee” under Section 409A, such portion of the delivery shall be
delayed until the earlier to occur of the Holder’s death or the date that is six
months and one day following the Holder’s termination of employment. For
purposes of this Agreement, the terms “terminates,” “terminated,” “termination,”
“termination of employment,” and variations thereof, as used in this Agreement
to refer to the Holder’s termination of employment, are intended to mean a
termination of employment that constitutes a “separation from service” under
Section 409A.

          46974   6   2011 Performance Unit Award Agreement

 



--------------------------------------------------------------------------------



 



  (b)   This Agreement and the Units provided hereunder are intended to comply
with Section 409A to the extent applicable thereto. Notwithstanding any
provision of this Agreement to the contrary, this Agreement shall be interpreted
and construed consistent with this intent. Although the Company and the
Committee intend to administer this Agreement so that it will comply with the
requirements of Section 409A, to the extent applicable, neither the Company nor
the Committee represents or warrants that this Agreement will comply with
Section 409A or any other provision of federal, state, local, or non-United
States law. Neither the Company or its Affiliates, nor their respective
directors, officers, employees or advisers shall be liable to any Holder (or any
other individual claiming a benefit through the Holder) for any tax, interest,
or penalties the Holder might owe as a result of participation in the Plan, and
the Company and its Affiliates shall have no obligation to indemnify or
otherwise protect any Holder from the obligation to pay any taxes pursuant to
Section 409A.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Holder has executed this
Agreement, all as of the date first above written.

            COMPANY:

weatherford international ltd.
      By:                   ADDRESS:
4-6 Rue Jean-François Bartholoni
Geneva 1204
Switzerland
Attn: Corporate Secretary
Facsimile: 41 22 816 1599        HOLDER:
                       

          46974   7   2011 Performance Unit Award Agreement

 



--------------------------------------------------------------------------------



 



Annex A—Performance Goal
The Performance Goal used to determine the extent of conversion of the Units in
the attached Agreement into Shares will be the ordinal rank of total shareholder
return (“TSR”) for the Shares during the Performance Period. The Performance
Multiplier will be based on the Company’s TSR performance during the Performance
Period relative to a competitor group composed of Baker Hughes, Inc.,
Halliburton Company and Schlumberger Limited (the “Competitor Group”), or, if
any of such entities ceases to be listed on a stock exchange during the
Performance Period, then their successor, if any as determined by the Committee.
TSR for the Company and each member of the Competitor Group shall be calculated
as follows, where “Beginning Price” is the volume-weighted average price over
the last twenty NYSE trading days of 2010 and “Ending Price” is the
volume-weighted average price on the last twenty NYSE trading days of the
Performance Period, in each case, as applied to the applicable equity security
and adjusted, where applicable, for share splits or share dividends, and Cash
Dividends means cash dividends with an ex-dividend date during the Performance
Period:
TSR = [(Ending Price - Beginning Price) + Cash Dividends]/Beginning Price
If the Company’s TSR for a Performance Period is the highest among the
Competitor Group, the Performance Multiplier for such Performance Period shall
be 2.25.
If the Company’s TSR for a Performance Period is second among the Competitor
Group, the Performance Multiplier for such Performance Period shall be 1.25.
If the Company’s TSR for a Performance Period is third among the Competitor
Group, the Performance Multiplier for such Performance Period shall be 0.5.
If the Company’s TSR for a Performance Period is fourth among the Competitor
Group, the Performance Multiplier for such Performance Period shall be 0.0, in
which case the Award will be forfeited.

          46974   8   2011 Performance Unit Award Agreement

 